that this court's duty is to decide actual controversies and not to give
                    opinions on moot questions).
                                It is so ORDERED.'




                                                                Gibbons


                                                                          CAA   (60t           J.
                                                                Douglas




                                                                Saitta




                    cc: Anthony Strickland
                         Clark County District Attorney/Civil Division, Robert J. Gower




                           "We direct the clerk of this court to file petitioner's letter,
                    provisionally received in this court on September 30, 2011; motion to stay
                    potential dismissal for failing to pay the filing fee, provisionally received
                    in this court on September 30, 2011; and notice, provisionally received in
                    this court on November 4, 2011. Having considered these documents, we
                    conclude that no action is necessary as to them.


SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    <90'